                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKIE ROSADO,                            :
          Petitioner,                      :
                                           :              No. 1:19-cv-2116
             v.                            :
                                           :              (Judge Kane)
SCI MAHANOY, et al.,                       :
         Respondents                       :

                                       ORDER

      AND NOW, on this 27th day of January 2020, in accordance with the Memorandum

filed concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc.
         Nos. 5, 10, 11) is DISMISSED WITHOUT PREJUDICE;

      2. A certificate of appealability SHALL NOT ISSUE; and

      3. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
